                                          Case 4:19-cv-01843-KAW Document 74 Filed 04/27/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE CENTER FOR INVESTIGATIVE                         Case No. 4:19-cv-01843-KAW
                                         REPORTING, et al.,
                                   8                                                          ORDER GRANTING IN PART AND
                                                         Plaintiffs,                          DENYING IN PART PLAINTIFFS’
                                   9                                                          MOTION FOR LEAVE TO FILE A
                                                  v.                                          MOTION FOR RECONSIDERATION
                                  10                                                          OF THE COURT'S FEBRUARY 4, 2020
                                         U.S. DEPARTMENT OF LABOR,                            ORDER
                                  11
                                                         Defendant.                           Re: Dkt. No. 60
                                  12
Northern District of California
 United States District Court




                                  13
                                              On February 4, 2020, the Court granted Proposed Intervenor Synopsys, Inc.’s motion to
                                  14
                                       stay and shorten time to hear the motion to stay. On March 3, 2020, Plaintiffs filed a motion for
                                  15
                                       leave to file a motion for reconsideration of the Court’s February 4 order or, in the alternative, for
                                  16
                                       clarification of the February 4 order.
                                  17
                                              Having considered the moving papers and the relevant legal authority, the Court DENIES
                                  18
                                       the motion for leave to file a motion for reconsideration, but GRANTS the motion in the
                                  19
                                       alternative to provide clarification on the extent of the stay.
                                  20
                                                                                I.   BACKGROUND
                                  21
                                              On January 4, 2018, Plaintiffs, the Center for Investigative Reporting (“CIR”) and staff
                                  22
                                       reporter Will Evans, submitted a Freedom of Information Act (“FOIA”) request to U.S.
                                  23
                                       Department of Labor (“DOL”)’s Office of Federal Contract Compliance Programs seeking
                                  24
                                       disclosure of federal contractors’ employment diversity reports (known as EEO-1 reports). (See
                                  25
                                       Compl., Dkt. No. 1 ¶ 2; Decl. of D. Lissette Geán, “Geán Decl.,” Dkt. No. 24-11 at ¶ 13, Ex. 1.)
                                  26
                                       The request explicitly sought the 2016 EEO-1 Consolidated Report (Type 2) for 55 named
                                  27
                                       companies. (Geán Decl. ¶ 13.) Of the 36 companies identified as federal contractors, 20 submitted
                                  28
                                          Case 4:19-cv-01843-KAW Document 74 Filed 04/27/20 Page 2 of 4




                                   1   written objections to the DOL. (Geán Decl. ¶¶ 23-24, Ex. 7.)

                                   2          On April 9, 2019, Plaintiffs filed this action. After the case was filed, some of the

                                   3   objectors decided to release the information, while others, including Synopsys, Inc., declined to do

                                   4   so. (See Geán Decl. ¶ 32.) As a result, the cross-motions for summary judgment, filed by DOL on

                                   5   August 23, 2019 and Plaintiffs on September 30, 2019, only pertained to its decision to withhold

                                   6   the EEO-1 Type 2 data for the ten companies that declined to release their information, including

                                   7   Synopsys. (See Def.’s Mot., Dkt. No. 24 at 6.) Synopsys submitted a declaration in support of the

                                   8   Government’s motion for summary judgment. (See Decl. of Sarah Lee, Dkt. 24-5.)

                                   9          On December 5, 2019, the Court held a hearing on the motion, and, on December 10,

                                  10   2019, denied the DOL’s motion for summary judgment and granted Plaintiffs’ cross-motion for

                                  11   summary judgment on the grounds that the information sought was not commercial, and,

                                  12   therefore, did not qualify for protection under Exemption 4. (Dkt. No. 39 at 6-10.) Judgment was
Northern District of California
 United States District Court




                                  13   entered on December 10, 2019. (Dkt. No. 40.)

                                  14          On December 20, 2019, the Court granted the parties’ stipulation to extend the

                                  15   Government’s deadline to produce the unredacted EEO-1 reports to February 10, 2020, which was

                                  16   the deadline for the Government to file an appeal. (Dkt. No. 42.)

                                  17          On January 30, 2020, Synopsys filed a motion for leave to intervene. (Dkt. No. 48.)

                                  18   Synopsys explained that it was filing the motion, because DOL informed it that it would not be

                                  19   appealing the December 10, 2019 order. Id. at 4. On January 30, 2020, Synopsys also filed an

                                  20   emergency motion to stay (Dkt. No. 49), and a motion to shorten time to hear the motion to stay

                                  21   (Dkt. No. 50). Pursuant to Civil Local Rule 6-3, any opposition to a motion to change time must

                                  22   be filed within four days, such that any opposition was due on or before February 3, 2020. See

                                  23   Civil L.R. 6-3(b). No oppositions were filed, so, on February 4, 2020, both motions were granted

                                  24   as unopposed. (Order, Dkt. No. 52.)

                                  25          On March 3, 2020, Plaintiffs filed a motion for leave to file a motion for reconsideration of

                                  26   the February 4, 2020 order. (Pls.’ Mot., Dkt. No. 60.) On March 6, 2020, Defendant Department

                                  27   of Labor filed a response. (Def.’s Resp., Dkt. No. 62.) On March 9, 2020, Proposed Intervenor

                                  28   Synopsys, Inc. filed a response. (Proposed Intervenor’s Resp., “P.I.’s Resp.,” Dkt. No. 63.)
                                                                                        2
                                          Case 4:19-cv-01843-KAW Document 74 Filed 04/27/20 Page 3 of 4




                                   1                                     II.      LEGAL STANDARD

                                   2          District courts possess the “inherent procedural power to reconsider, rescind, or modify an

                                   3   interlocutory order” before entry of final judgment. City of L.A., Harbor Div. v. Santa Monica

                                   4   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001); see also Fed. R. Civ. P. 54(b) (stating that any

                                   5   order or decision which does not end the action “may be revised at any time before the entry of a

                                   6   judgment adjudicating all the claims and all the parties' rights and liabilities”). Reconsideration is

                                   7   appropriate where: ( 1) a material difference in fact or law exists from that which was presented to

                                   8   the court before entry of the interlocutory order for which reconsideration is sought; (2) the

                                   9   emergence of new material facts or a change of law after the time of the order; or (3) a manifest

                                  10   failure by the Court to consider material facts or dispositive legal arguments which were presented

                                  11   to the Court before the interlocutory order. Civil L.R. 7-9(b) (N.D. Cal. 2018.)

                                  12                                           III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          Plaintiffs seek leave to file a motion for reconsideration or, in the alternative, clarification

                                  14   of the Court’s order, based on two grounds: 1) the Court was potentially unaware of previously

                                  15   undisclosed authority, namely Chrysler Corp. v. Brown, 441 U.S. 281, 293 (1979); and 2) that

                                  16   additional information would highlight the manifest injustice that occurs through the issuance of

                                  17   Proposed Intervenor’s stay. (Pl.’s Mot. at 2.)

                                  18          A.    Reconsideration is not appropriate
                                  19          In opposition, Synopsys argues that Plaintiffs fail to satisfy the requirements set forth in

                                  20   Civil Local Rule 7-9(b). (P.I.’s Resp. at 2.) The Court agrees. Civil Local Rule 7-9(b) requires

                                  21   that the requesting party “show that in the exercise of reasonable diligence the party applying for

                                  22   reconsideration did not know such fact or law at the time of the interlocutory order….” Here,

                                  23   Plaintiffs did not file a response to the emergency motion to stay, which is why it was granted as

                                  24   unopposed. Thus, Plaintiffs cannot claim that they were diligent, let alone unaware of the 1979

                                  25   Chrysler Corp. case, at the time they failed to file a response, rendering reconsideration

                                  26   inappropriate.

                                  27          B.    Clarification is appropriate
                                  28          Alternatively, both Plaintiffs and DOL request clarification regarding the scope of the stay.
                                                                                          3
                                          Case 4:19-cv-01843-KAW Document 74 Filed 04/27/20 Page 4 of 4




                                   1   (See Def.’s Resp. at 2.) Specifically, whether the stay was limited to Synopsys’s Report or to all

                                   2   ten EEO-1 reports that were originally withheld under Exemption 4. Id. The Court hereby

                                   3   clarifies that the stay only applies to Synopsys’s EEO-1 report, and that the other nine reports are

                                   4   subject to disclosure with the proper notice. Similarly, the Stay Order was intended to stay

                                   5   mandatory disclosure, rather than to prohibit discretionary disclosure. That said, given the

                                   6   pending motion for summary judgment in the related, reverse-FOIA action, Synopsys v. U.S. Dep’t

                                   7   of Labor, Case No. 20-cv-00693-KAW, and the pending motion to intervene in the instant action,

                                   8   DOL is not permitted to disclose Synopsys’s EEO-1 report until those motions are resolved.

                                   9                                        IV.    CONCLUSION
                                  10          In light of the foregoing, the Court GRANTS IN PART AND DENIES IN PART

                                  11   Plaintiff’s motion for leave to file a motion for reconsideration. While Plaintiffs are denied leave

                                  12   to file a motion for reconsideration, the February 4, 2020 order is clarified as set forth above, and
Northern District of California
 United States District Court




                                  13   the DOL shall produce the remaining nine EEO-1 reports within 14 days of this order.

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 27, 2020
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                  17                                                         United States Magistrate Judge

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
